Citation Nr: 1419249	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  07-30 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision in which the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective February 15, 2006.  In January 2007, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  Later that month, the RO issued a rating decision granting a 50 percent rating, effective February 15, 2006.  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As explained in further detail in the remand below, the Veteran asserted in his September 2007 VA Form 9 that he was unable to maintain gainful employment due to his service-connected PTSD.  Accordingly, and consistent with Rice v. Shinseki, 22 Vet. App. 447   (2009), the appeal has been expanded to include the matter of the Veteran's entitlement to a TDIU due to his service-connected PTSD, to include on an extra-schedular basis.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  Those files have been reviewed in connection with the Veteran's claim.

For reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted. 

The Veteran was most recently evaluated for his PTSD in December 2006, in connection with his claim for service connection.  The Board observes that it has now been more than seven years since the Veteran has undergone a comprehensive PTSD examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (1995).  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159 (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, the December 2006 examiner noted that the Veteran was currently employed.  She did not mention that the Veteran had any occupational impairment.  However, in his September 2007 substantive appeal, the Veteran claimed that he was unable to maintain gainful employment due to his PTSD.  This statement raises a question as to whether the Veteran's PTSD has worsened since he was last evaluated in December 2006.  Given the possible increase in severity as well as the length of time since the last examination, the Board finds that a new and contemporaneous examination is in order to determine the current manifestations and level of severity associated with the Veteran's service-connected PTSD.

Additionally, as noted above, the Veteran's assertion that he is unable to work due to his PTSD has been construed as raising the matter of the Veteran's entitlement to a TDIU essentially as a component of his claim for a higher rating for PTSD.  See Rice, 22 Vet. App. at 447(although, for the sake of convenience, the Board has listed that matter as a separate matter). The Board notes, however, that the RO has not adjudicated a claim for a TDIU due to service-connected PTSD.  Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU due to PTSD, and taking further action noted above and below, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU due to service-connected PTSD, in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993).

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to ensure that all pertinent records are associated with the claims file.

As for VA records, the claims file includes treatment records from, most recently, the VA Medical Center (VAMC) in East Orange, New Jersey, dated up to February 2007; thus,  there are possibly more recent medical records outstanding.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the East Orange VAMC all outstanding records of VA evaluation and/or treatment of the Veteran since February 2007, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.  The RO should also explain what is needed to support a claim for a TDIU due to PTSD, to include on an extra-schedular basis. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating these claims.  

The RO's adjudication of the higher rating claim should include consideration of whether the "staged' rating (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson;12 Vet App. 126, is appropriate.  In adjudicating the matter of a TDIU due to the Veteran's PTSD, even if the percentage requirements of 38 C.F.R. § 4.16(a) are not met, the RO should consider whether the procedures for consideration of an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b), are invoked. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU due to service-connected PTSD.

2.  Obtain all VA records of mental health treatment of the Veteran, to include from the East Orange VAMC, dated since February 2007.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records.  

Explain what is needed to support a claim for a TDIU due to PTSD, to include on an extra-schedular basis.  

Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA mental disorders examination, by an appropriate medical professional, for evaluation of his service-connected PTSD.  The contents of the entire claims file (paper and electronic)  to include a complete copy of this REMAND, , must be made available to individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  

The examiner should assign a Global Assessment of Functioning (GAF) representing the severity of the Veteran's PTSD, and include explain what the score means.  
Further, based on review of the Veteran's documented medical history and assertions, the examiner should  indicate whether, at any time since the February 15, 2006 effective date of the award of service connection, the Veteran's service-connected PTSD has changed in severity, and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings, along with complete rationale for the conclusions reached, should be provided.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed, adjudicate the matters on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority (to include, with respect to the higher rating claim, whether staged rating, pursuant to Fenderson (cited above) is appropriate, and with respect to the matter of a TDIU due PTSD, whether the procedures of 4.16(b) are invoked, as appropriate). 

8. If any benefit sought on appeal is  denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

